Citation Nr: 1636399	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lumbar spine condition. 


REPRESENTATION

Veteran represented by:	Deanne L. Bonner Simpson, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985 and from June 1987 to December 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A hearing was held in December 2011, in Louisville, Kentucky, before George Guido, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2014).  A transcript of the hearing testimony is in the claims file.  

In January 2014, the Board remanded the claim for further development, and in July 2014, denied the claim.  The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims which in a July 2015 order, granted the parties joint motion for remand (JMR), vacating the Board's July 2014 decision and remanding the case to the Board.

The Veteran was informed by the Board in October 2015 that VLJ George Guido was no longer employed by the Board, and the Veteran decided to testify at another hearing.  Pursuant to the Board's February 2016 remand, a hearing was held on April 27, 2016 by means of video conferencing equipment with the Veteran in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that she has experienced back pain since straining her back on two occasions during service.  

The Veteran's service treatment records contain a January 1982 report of a two day history of low back pain.  Paraspinal tenderness was found and a diagnosis of lumbosacral strain was provided.  In March 1983 she reported hurting her back after lifting a heavy object and experiencing pain radiating to her legs.  The diagnosis was low back strain.  The Veteran continued to report back pain until October 1983, and was consistently assessed with a low back strain.  X-rays taken during that time revealed a mild lumbar strain with no degenerative joint disease.  In October 1983, it was noted that the Veteran was doing much better and her low back strain was reported to be resolved.  The Veteran's spine was evaluated as normal in August 1984.  

After service, the Veteran reported injuring her back while working at Levi Strauss in December 1990.  The Veteran was lifting a box weighing approximately 65 lbs. when she felt a sharp pain in her back followed by neck and shoulder pains.  The Veteran was taken to the company nurse who instructed her to go home and use pain killers.  The Veteran reported that she was seen by her family doctor later that evening and was put off work by Dr. Wyler.  X-rays taken the next day revealed minimal degenerative changes of the lumbar spine.  She subsequently underwent five back procedures including a 1991 chemonucleolysis, a 1992 laminectomy and fusion, removal of a bone graft simulator and steffe plates in 1993, and an antibody fusion in 1996.  

The positive medical opinions of record rely on the account that the Veteran continued to experience back pain and related symptoms from her in-service back injuries until the 1990 workplace injury, whereas the negative VA opinion notes that such symptoms were not continuous and found the 1990 injury to be an intercurrent cause of the current back conditions.  To this point, no attempt has been made to obtain the medical records from Levi Strauss, the Veteran's family doctor, or from Dr. Wyler.  Given that such records could be probative as to the Veteran's health status at that time, such should be requested.

Updated VA treatment records should also be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from February 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

2. Ask the Veteran to complete an authorization form for (1) the Levi Strauss facility where she worked on December 11, 1990, (2) the family doctor who treated her immediately after her injury at Levi Strauss, and (3) for Dr. Wyler.  After securing the necessary releases, request all records from the Levi Strauss facility, to include medical records from December 11, 1990, and the Veteran's treatment records from her family doctor and Dr. Wyler.  The AOJ should document all attempts made to obtain the records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




